                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

ROBERT LEE STINSON,
                    Plaintiff,

      v.                                          Case No. 09-cv-1033-pp
CITY OF MILWAUKEE, et al.,
                    Defendants.

       ORDER FOR WRIT OF HABEAS CORPUS AD TESTIFICANDUM

      Moses Price, Jr. is incarcerated at Racine Correctional Institution in

Sturtevant, Wisconsin. A trial in the above-captioned case is scheduled to

begin June 17, 2019 in the Federal Courthouse in Milwaukee, Wisconsin, and

Mr. Price is listed as a witness.

      The court ORDERS that the Warden of Racine Correctional Institution in

Sturtevant, Wisconsin produce Moses Price, Jr. (Inmate Number 157605)

and transport him to testify on June 19, 2019 at 8:30 AM, and continuing until

he has completed his testimony in this case, in Courtroom 222, U.S.

Courthouse and Federal Building, 517 E. Wisconsin Avenue, Milwaukee,

Wisconsin, 53202.

      The court ORDERS that a writ of habeas corpus ad testificandum is

issued to the Warden of Racine Correctional Institution in Sturtevant,

Wisconsin to produce Moses Price, Jr. to be transported to the U.S.

Courthouse, Courtroom 222, at 8:30 a.m. on June 19, 2019.

      Dated in Milwaukee, Wisconsin this 6th day of June, 2019.

                                      BY THE COURT:

                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge
                                        1

           Case 2:09-cv-01033-PP Filed 06/06/19 Page 1 of 1 Document 317
